IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-91,857-01 & WR-91,857-02


                   EX PARTE EVERETT CRAIG WILLIAMS, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. 16FC1670-C(1) & 17FC1694C(1)
               IN THE 94TH DISTRICT COURT FROM NUECES COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of fraud and sentenced to twenty years’ imprisonment, and theft and

sentenced to fifteen years’ imprisonment. The Thirteenth Court of Appeals affirmed his convictions.

Williams v. State, Nos. 13-18-00456 & 13-18-00454-CR (Tex. App.—Corpus Christi-Edinburg April

29, 2020)(not designated for publication). Applicant filed these applications for writs of habeas

corpus in the county of conviction, and the district clerk forwarded them to this Court. See TEX .

CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

convictions had been affirmed and advise him of his right to file pro se petitions for discretionary

review. Based on the record, the trial court has determined that appellate counsel’s performance was
                                                                                                  2

deficient and that Applicant would have timely filed petitions for discretionary review but for

counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file out-of-time petitions for discretionary

review of the judgments of the Thirteenth Court of Appeals in cause numbers 13-18-00456-CR &

13-18-00454-CR. Should Applicant decide to file a petition for discretionary review, he must file it

with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     October 28, 2020
Do not publish